Citation Nr: 1600470	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  11-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976 with additional active duty for training (ACDUTRA) as a member of the Texas Army National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at the Waco RO.  A transcript of the hearing has been associated with the claims folder. 

In May 2014 and October 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed back disability is not related to his active military service from August 1976 to November 1976 or periods of ACDUTRA from July 28, 1977 to August 13, 1977; June 1, 1978 to June 14, 1978; June 15, 1978 to June 17, 1978; June 23, 1979 to July 7, 1979; or June 14, 1980 to June 28, 1980.
2.  The Veteran's current back disability pre-existed his periods of ACDUTRA from July 11, 1981 to July 25, 1981; June 19, 1982 to July 3, 1982; and August 28, 1982 to December 12, 1982.

3.  The Veteran's back disability that pre-existed his periods of ACDUTRA beginning July 11, 1981 and ending December 12, 1982 did not increase in disability due to disease or injury during any period of ACDUTRA nor was any increase beyond the natural progress of the back disability.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a back disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in May 2014 and October 2015, the Board remanded this claim and ordered the agency of original jurisdiction (AOJ) to obtain all outstanding service treatment and personnel records from the Veteran's periods of ACDUTRA and provide the Veteran with a VA examination to determine the etiology of his current back disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AOJ attempted to obtain all outstanding service treatment and personnel records.  Additionally, the Veteran was provided a VA examination in August 2014 with addendum obtained in November 2015 and a report of the examination was associated with his claims folder.  The Veteran's back disability claim was most recently readjudicated in a November 2015 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In a letter mailed to the Veteran in October 2009, prior to the initial adjudication of his claim, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, and postservice private treatment records.  

The Board notes that in February 2010, the Veteran submitted a VA 21-4142 medical authorization form indicating that he received treatment for his back at Darnall Army Medical Center in Fort Hood, Texas in June 1981 or June 1982.  As the Veteran did not have a period of military service or ACDUTRA in June 1981, the RO thereafter contacted the National Personnel Records Center (NPRC) and requested that records from this facility from June 1982 to December 1982 be forwarded to the RO.  The RO subsequently received a negative response from the NPRC in May 2010.  In a June 2010 letter, the RO informed the Veteran of the negative response and requested the Veteran to submit any copies of any military service treatment records he may have, to include copies of service treatment records from Darnall Army Medical Center.  The Veteran did not submit any copies of service treatment records in response to the RO's request.  The Board further notes that the RO has contacted the Texas Adjutant General Office and requested copies of all service treatment records during the Veteran's service with the Texas Army National Guard.  Although service treatment records during the Veteran's period of active duty as well as a service examination dated March 1980 were received in response to the request, there were no treatment records received from the Veteran's ACDUTRA service in 1981 or 1982.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, as discussed above, the RO has attempted to locate the Veteran's service treatment records from his 1981 and 1982 periods of ACDUTRA, to include records from Darnall Army Medical Center.  There is no indication that these records exist.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  So it is in this case.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal during the hearing and specifically discussed the appellant's back symptomatology, and evidence of a relationship between the Veteran's back disability and his military service to include ACDUTRA.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded a VA examination in August 2014 with an addendum obtained in November 2015.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report with addendum is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He presented testimony before the undersigned in May 2012.

Accordingly, the Board will proceed to a decision.  
Service connection for a back disability

The Veteran contends that his current back disability is related to a back injury during his ACDUTRA service with the Texas Army National Guard, specifically when he fell off a Maddox vehicle.  See the May 2012 Board hearing transcript, page 4.  He stated that he was treated for this injury at Darnall Army Medical Center in Fort Hood, Texas and that the injury occurred in either June 1981 or June 1982.  Id. at page 6.  He has further stated that prior to this injury, he injured his back while working for the civil service.

The Board observes that a Texas Army National Guard Retirement Credits Record reveals active duty, ACDUTRA, or full time training duty from August 20, 1976 to November 26, 1976; July 28, 1977 to August 13, 1977; June 1, 1978 to June 14, 1978; June 15, 1978 to June 17, 1978; June 23, 1979 to July 7, 1979; June 14, 1980 to June 28, 1980; July 1981 to July 25, 1981; June 19, 1982 to July 3, 1982; and August 28, 1982 to December 12, 1982.  As discussed above, although some of his service treatment records from active duty are associated with his claims folder, his ACDUTRA service treatment records are not associated with his claims folder.

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the Veteran or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases].

In any event, the loss of some of the Veteran's service records, although regrettable, is not crucial to the outcome of this case.  In this regard, the Board finds the Veteran credible with regard to his back injury during ACDUTRA.

Pertinent legal criteria

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection is warranted for an injury incurred or aggravated during a period of INACDUTRA.  38 U.S.C.A. § 101(24)(C) (West 2014); 38 C.F.R. 
§ 3.6(a) (2015).  In contrast, service connection may be granted for an injury or disease incurred or aggravated during a period of ACDUTRA. 38 U.S.C.A. 
§ 101(24)(B) (West 2014); 38 C.F.R. § 3.6(a) (2015).  

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain disease) for the Veteran's periods of ACDUTRA is not appropriate.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Hickson element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); as discussed above, arthritis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the instant case, because presumptive periods do not apply to periods of ACDUTRA and INACDUTRA, service connection via the demonstration of continuity of symptomatology is only applicable in the present case for the Veteran's period of active military service from August 1976 to November 1976. 

Additionally, as will be discussed below, the Board finds that the medical evidence indicates that the Veteran had a back disability prior to his period of ACDUTRA in July 1981.  In this regard, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

The government may show a lack of aggravation by clear and unmistakable evidence that either (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progress of the pre-existing condition. 38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089, 1096 ; see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  If the government fails to rebut the section 1111 presumption, the claim is one for service connection, not aggravation.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402   (1995).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295   (1991).

Regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA.  Id.   

Here, the Veteran served on active duty prior to his periods of ACDUTRA. However, the record does not show that he was provided with an examination upon entrance into the periods of ACDUTRA in July 1981, June 1982, or August 1982.  Therefore, the presumption of soundness does not apply to these periods of ACDUTRA.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Period of active service from August 1976 to November 1976 and periods of ACDUTRA beginning July 28, 1977 and ending June 28, 1980

The Board initially notes that the record does not reflect medical evidence showing any manifestations of arthritis of the back during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis until 1980 (more than 3 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that presumptive service connection is not warranted, the Board's inquiry turns to whether service connection on a direct basis is warranted.  

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), the competent and probative evidence of record documents diagnosis of a back disability, including status post multiple lumbar injuries with 5 back surgeries, multilevel spondylosis with thickening of the ligamentum flavum L1-L2, L2-L3, and L3-L4.  See, e.g., a private treatment record from B.W., M.D. dated October 2009.  Hickson element (1) is therefore satisfied.  

Turning to crucial element (2), in-service incurrence of an injury or disease, to the extent that the Veteran contends that his current back disability is related to his period of active service or periods of ACDUTRA beginning July 1977 and ending June 1980, the Board finds the Veteran's contentions to be lacking in probative value and are outweighed by the objective evidence of record.  Crucially, his available service treatment records during these periods show no treatment for any back condition.  Notably, his November 1976 separation examination from active service and March 1980 service examination are absent complaints of or documentation of a back disability.       

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms he experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board observes that the Veteran has essentially contended that his current back disability is related to an injury during ACDUTRA in 1981 or 1982.  However, to the extent that he contends that his current back disability is related to active service from August to November 1976 or periods of ACDUTRA beginning in July 1977 and ending June 1980, the Board finds these statements to be lacking in probative value in light of both the lack of any treatment or complaints relating to this disability until July 1980 at which time it was noted that the Veteran sustained an injury to his back while at his civilian employment from lifting a 250-300 pound roll of cloth.   

Accordingly, the Veteran's statements to the extent that his current back disability manifested during active service from August to November 1976 or ACDUTRA beginning in July 1977 and ending in June 1980 are at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during these periods.  As such, the Veteran's statements to this extent are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service diagnosis of a back disability or symptomatology attributed therewith during active service from August to November 1976 or ACDUTRA beginning in July 1977 and ending in June 1980.  Element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's currently diagnosed back disability and his active service from August to November 1976 or ACDUTRA beginning in July 1977 and ending in June 1980.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.  In any event, the Board notes that VA examiners provided negative opinions as to this issue in August 2014 and November 2015 reports, and that these opinions were based on thorough review of the Veteran's current condition and medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, such as pain, has presented no clinical evidence of a nexus between his current back disability and his active service from August to November 1976 or ACDUTRA beginning in July 1977 and ending in June 1980.  The Board finds that the Veteran as a lay person is not competent to associate any of her claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current back disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training required to render medical opinions, the Board must find that his contention with regard to a nexus between his current back disability and active service from August to November 1976 or ACDUTRA beginning in July 1977 and ending in June 1980 to be of minimal probative value and outweighed by the objective evidence of record which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  As discussed above, 38 C.F.R. § 3.303(b) is not applicable to periods of ACDUTRA.  However, to the extent that the Veteran contends he has experienced symptoms relating to his back disability since active service, the Board initially notes that he is competent to report such symptoms.  However, symptoms associated with a back disability were not noted in his active service treatment records and were not documented in the record for more than 3 years after discharge from active service.  The Board therefore finds that statements regarding a continuity of symptoms since active service that resulted in the diagnosed back disability is outweighed in probative value by the service treatment records and postservice medical evidence including the August 2014 and November 2015 VA opinions.  Specifically, the service treatment records as well as the VA opinions contradict any assertion that a back disability was manifested during active service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to active service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, element (3), nexus, is not met, and the Veteran's claim fails on this basis.  

Periods of ACDUTRA beginning July 11, 1981 and ending December 12, 1982

As discussed above, the Veteran contends that his current back disability is due to his period of ACDUTRA in either 1981 or 1982 at which time he sustained a back injury when he fell off a Maddox vehicle.  Also, as discussed above, the Board finds that the medical evidence indicates that the Veteran had a back disability prior to his period of ACDUTRA in July 1981.  In particular, treatment records in conjunction with a workmen's compensation claim filed by the Veteran were obtained and associated with the claims folder.  These records document an injury to the Veteran's back while at work in July 1980 from lifting a 250-300 pound roll of cloth.  A September 1980 private treatment record from P.G., M.D. noted an X-ray of the back dated August 1980 that documented an impression of bilateral spondylosis at L5 and unilateral spondylosis at L4 on the left.  Dr. P.G. reported that the Veteran had not responded to treatment well and after examination of the Veteran, diagnosed the Veteran with aggravation of old injury and lumbar strain.  A private treatment record dated September 1980 from V.R., M.D. noted the Veteran was admitted for treatment for back pain.  At that time, Dr. V.R. diagnosed the Veteran with low back pain syndrome, possible lumbar root compression.  Another treatment record from Dr. V.R. dated November 1980 indicated the Veteran's back symptoms improved and that he would be able to resume activities requiring standing and walking but he should still refrain from any heavy lifting, bending, or stooping.  

As noted above, regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith, supra.  The presumption of soundness will apply to a period of ACDUTRA only if "veteran" status has been established through a prior period of active duty and an entrance examination was performed prior to the period of ACDUTRA.  Id.   

Here, the Veteran served on active duty prior to his periods of ACDUTRA. However, the record does not show that he was provided with an examination upon entrance into the period of ACDUTRA in July 1981, June 1982, or August 1982.  Therefore, the presumption of soundness does not apply.  As such, the first relevant question is whether a pre-existing back disability increased in severity during the Veteran's ACDUTRA service.  See 38 U.S.C.A. § 1153  (West 2014); Wagner, supra.

The Board finds that the private treatment records dated from 1980 clearly show that the Veteran had a back injury prior to his period of ACDUTRA beginning in July 1981.  Thus, in order to establish aggravation of a preexisting condition during a period of ACDUTRA, the Veteran has the burden of showing both that he experienced a permanent increase in disability during his period/s of ACDUTRA, and that such permanent increase was beyond the natural progress of that disability.  See Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010). 

In the present case, while the Board does not doubt that the Veteran experienced injury to his back from falling off a Maddox vehicle during his period of ACDUTRA in 1981 or 1982, the record shows that his preexisting back disability did not permanently increase in severity during his periods of ACDUTRA beginning in July 1981 and ending in December 1982.  

In this regard, a VA medical opinion was obtained in November 2015 as to the matter of aggravation.  The VA examiner noted review of the Veteran's VBMS claims folder which included the Veteran's reported in-service injury.  After review of the record, the VA examiner initially opined that the Veteran had a back disability that existed prior to his period of ACDUTRA beginning July 1981.  His rationale was based on his review of the private treatment records dated from 1980 discussed above which documented the injury from the Veteran's civilian job in July 1980 and subsequent treatment for the injury.  Further, he opined that the pre-existing disability was less likely than not aggravated by the subsequent periods of ACDUTRA.  The examiner's rationale for his finding was based on his review of the available medical evidence, to include military and civilian records which did not indicate back problems while on ACDUTRA.  As such, based on the present evidence of record, it was less likely than not that ACDUTRA service aggravated his back beyond the natural progression.  

The November 2015 VA opinion was based upon thorough review of the record and analysis of the appellant's history.  See Bloom, supra.  The Board in particular notes that the VA examiner considered the Veteran's postservice civilian records in determining that the Veteran's pre-existing back disability was not aggravated during his ACDUTRA.  Therefore, although the Veteran's ACDUTRA records were not available for review, the Board finds the November 2015 VA opinion to be of great probative value as the examiner considered the Veteran's entire medical history in rendering their opinion.    

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, such as pain, has presented no clinical evidence of aggravation of his pre-existing back disability during his periods of ACDUTRA beginning in July 1981 and ending in December 1982.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service.  That is, the Veteran is not competent to opine on matters such as aggravation of his current back disability.  Such opinion requires specific medical training in the field of orthopedics and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has this medical training required to render medical opinions, the Board must find that his contention with regard to aggravation of pre-existing back disability during his periods of ACDUTRA beginning in July 1981 and ending in December 1982 to be of minimal probative value and outweighed by the objective evidence of record, to include the November 2015 VA opinion that was based on review of the Veteran's medical history, which does not support such a finding.  See 38 C.F.R. § 3.159(a)(1), supra.  
The Board therefore concludes that the preponderance of the evidence is against a grant of service connection for a back disability during the Veteran's periods of ACDUTRA beginning in July 1981 and ending in December 1982 and it must deny his appeal as to this issue.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Conclusion

For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


